Case 1:19-mj-04146-UA Document 8 Filed 06/17/19 . Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a SS SS Se OK
UNITED STATES OF AMERICA : ORDER OF CONTINUANCE
-ve.-
19 Mag. 4146
JOHN MICHAEL TEDESCO,
Defendant.
eee lee eee

Upon the application of the United States of America and the
affirmation of Justin V. Rodriguez, Assistant United States
Attorney for the Southern District of New York, it is found that
the defendant was charged with violating Title 21, United States
Code, Sections 812, 841, and 846 in a complaint dated April 29,
2019, and was arrested on May 16, 2019;

Tt is further found that the defendant was presented on May
16, 2019, before United States Magistrate Judge Stewart D. Aaron
in the Southern District of New York, and released on bail;

It is further found that Julia Gatto, Esq., counsel for
defendant, and Assistant United States Attorney Justin V.
Rodriguez have been engaged in, and are continuing, discussions
concerning a possible disposition of this case;

Tt is further found that the Government has requested a
continuance of 30 days to engage in further discussions with
counsel about the disposition of this case and that the defendant,

through counsel, has consented that such a continuance may be

 
Case 1:19-mj-04146-UA Document 8 Filed 06/17/19 Page 2 of 2

2
granted for that purpose and has specifically waived his right to

be charged in an indictment or information for an additional 30
days; and

It is further found that the granting of such a continuance
best serves the ends of justice and outweighs the best interests
of the public and the defendant in a speedy trial; and therefore
it is

ORDERED that the request for a continuance pursuant to 18

U.S.C. § 3161 (hj) (7} (A) is hereby granted until July 17, 2019.

Dated: New York, New York
June 14, 2019

Pr Hv

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF \NEW YORK

 

 
